

Exhibit 10.68
FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS
This FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT AND
ESCROW INSTRUCTIONS (this “Amendment”) is made and entered into as of October
30, 2019, between KBSII REIT ACQUISITION I, LLC and KBSII REIT ACQUISITION II,
LLC, each a Delaware limited liability company (collectively, “Seller”), and
100-600 CAMPUS DRIVE, LLC, a New Jersey limited liability company ( “Buyer”).
W I T N E S S E T H:
WHEREAS, Seller and Buyer entered into that certain Membership Interest Purchase
and Sale Agreement and Escrow Instructions, dated as of October 22, 2019 (the
“Original Agreement”), covering the Interests in the Property Owners, as defined
and more particularly described in the Original Agreement;
WHEREAS, the parties desire to amend the Original Agreement for the purpose of
extending the Due Diligence Period (as defined therein);
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, and other good and valuable consideration the sufficiency and receipt
of which are hereby acknowledged, the parties hereby agree as follows:
1.Definitions: All references in the Original Agreement to “this Agreement,”
“this agreement,” or the “Agreement,” or similar references, shall mean the
Original Agreement, as amended by this Amendment. All other capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Original Agreement. The Original Agreement as hereby amended is referred
to as the “Agreement”.
2.Amendments to the Original Agreement: The Original Agreement is hereby amended
by deleting the text of Section 1.1(c) thereof and replacing it with the
following sentence:
“Due Diligence Period. The “Due Diligence Period” shall end on October 31, 2019
at 5:00 p.m. (California time).”
3.Modification/Confirmation: This Amendment contains the entire agreement
between the parties hereto relating to the transactions contemplated hereby, and
all prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged herein. This Amendment may not be
modified or amended other than by a written instrument executed by both parties.
Except as specifically modified and amended by this Amendment, there are no
other changes or modifications to the Original Agreement and all of the terms,
covenants and conditions of the Original Agreement, as modified and amended by
this Amendment, are hereby ratified and confirmed and shall continue to be and
remain in full force and effect as applicable to Seller and Buyer. To the extent
of any inconsistency between the Original Agreement and this Amendment, the
terms of this Amendment shall control.



--------------------------------------------------------------------------------



4.Counterparts: This Amendment may be executed in two or more counterparts and
by facsimile or electronic signature, each of which shall be binding as
originals and all of which, when taken together, shall for all purposes
constitute one agreement binding on all of the parties hereto, notwithstanding
that all parties shall not have executed the same counterparts.
5.Successors and Assigns: The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
[remainder of page intentionally left blank]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
BUYER
100-600 CAMPUS DRIVE, LLC.
a New Jersey limited liability company
By: /s/ Shaya Prager
Name: Shaya Prager
Its: _____________________________
SIGNATURES CONTINUED ON FOLLOWING PAGE




[Signature Page – First Amendment to Membership Interest Purchase and Sale
Agreement and Escrow Instructions]
[100-600 Campus Drive]



--------------------------------------------------------------------------------




SELLERKBSII REIT ACQUISITION I, LLC,
a Delaware limited liability companyBy:KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
it sole membershipBy:KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST II, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer




KBSII REIT ACQUISITION II, LLC,
a Delaware limited liability companyBy:KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
it sole membershipBy:KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST II, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer



[Signature Page – First Amendment to Membership Interest Purchase and Sale
Agreement and Escrow Instructions]
[100-600 Campus Drive]

